In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00103-CR



      MARCUS DEWAYNE HAWKINS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 6th District Court
               Lamar County, Texas
               Trial Court No. 27925




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                MEMORANDUM OPINION
       A Lamar County jury found Marcus Dewayne Hawkins guilty of two counts of aggravated

sexual assault with a deadly weapon, one count of robbery, and one count of credit card or debit

card abuse. After a bench trial on punishment, Hawkins was sentenced to life imprisonment for

each count of aggravated sexual assault, thirty years’ imprisonment for robbery, and two years’

imprisonment for credit card or debit card abuse. On appeal, Hawkins challenges the qualifications

of the expert who found him competent to stand trial. Because Hawkins waived his sole point of

error for review, we affirm the trial court’s judgment.

       The Texas Code of Criminal Procedure specifies certain qualifying criteria for a

psychiatrist or psychologist appointed by a trial court to conduct a competency examination.

Under Article 46B.022,

              (a)      To qualify for appointment under this subchapter as an expert, a
       psychiatrist or psychologist must:

              (1)     as appropriate, be a physician licensed in this state or be a
       psychologist licensed in this state who has a doctoral degree in psychology; and

               (2)     have the following certification or training:

               (A)     as appropriate, certification by:

               (i)     the American Board of Psychiatry and Neurology with added or
       special qualifications in forensic psychiatry; or

              (ii)    the American Board of Professional Psychology in forensic
       psychology; or

               (B)     training consisting of:

             (i)    at least 24 hours of specialized forensic training relating to
       incompetency or insanity evaluations; and

                                                  2
              (ii)    at least eight hours of continuing education relating to forensic
       evaluations, completed in the 12 months preceding the appointment.

              (b)     In addition to meeting qualifications required by Subsection (a), to
       be appointed as an expert a psychiatrist or psychologist must have completed six
       hours of required continuing education in courses in forensic psychiatry or
       psychology, as appropriate, in either of the reporting periods in the 24 months
       preceding the appointment.

See TEX. CODE CRIM. PROC. ANN. art. 46B.022. Hawkins complains that nothing in the record

established that the psychologist appointed to conduct his competency examination met the

statutory requirements.

       To preserve a complaint for our review, a party must first present to the trial court a timely

request, objection, or motion stating the specific grounds for the desired ruling if not apparent from

the context. TEX. R. APP. P. 33.1(a)(1); see Teixeira v. State, 89 S.W.3d 190, 192 (Tex. App.—

Texarkana 2002, pet. ref’d) (a complaint about the qualifications of an expert must be preserved

by a specific objection). Also, the trial court must have ruled on the request, objection, or motion,

either expressly or implicitly, or the complaining party must have objected to the trial court’s

refusal to rule. TEX. R. APP. P. 33.1(a)(2). Hawkins made no complaint about the psychologist’s

qualifications to the trial court. As a result, we conclude that Hawkins failed to preserve his sole

point of error for our review.




                                                  3
      We affirm the trial court’s judgment.




                                              Scott E. Stevens
                                              Justice

Date Submitted:      October 16, 2019
Date Decided:        October 23, 2019

Do Not Publish




                                                 4